EXHIBIT 10.5

DIAMOND OFFSHORE DRILLING, INC.

AWARD CERTIFICATE

PERFORMANCE RESTRICTED STOCK UNITS

UNDER THE EQUITY INCENTIVE COMPENSATION PLAN

THIS CERTIFICATE is made and entered into as of the date of grant set forth
below (the “Date of Grant”) and evidences the grant of the Performance Award set
forth below by Diamond Offshore Drilling, Inc., a Delaware corporation (the
“Company”) to the individual named below (the “Grantee”). Capitalized terms not
defined herein shall have the meanings ascribed to them in the Diamond Offshore
Drilling, Inc. Equity Incentive Compensation Plan (the “Plan”).

Name of Grantee: [            ]

Target Number of Performance Restricted Stock Units: [            ]

Date of Grant: [            ]

Performance Period: Calendar year [            ].

 

Vesting Dates:    [Month xx, 2015], as to 1/3rd of the Earned RSUs (as defined
below)    [Month xx, 2016], as to 1/3rd of the Earned RSUs    [Month xx, 2017],
as to 1/3rd of the Earned RSUs

1. Grant of Performance Awards.

The Company hereby grants to the Grantee performance-based Restricted Stock
Units as set forth herein (the “Performance Award”), subject to all of the terms
and conditions of this Award Certificate and the Plan. Each Restricted Stock
Unit represents the right to receive a share of Stock upon the vesting of such
Restricted Stock Unit. This Award Certificate shall constitute the Award Terms
for purposes of the Plan.

2. Form of Payment and Vesting.

The Performance Award shall represent the right to receive, on the first
business day following the applicable Vesting Date set forth above, the
applicable portion of the Earned RSUs (rounded down to the nearest whole share);
provided that (except as provided in Section 3 of this Award Certificate) the
Grantee is employed by the Company or one of its Subsidiaries through the
applicable Vesting Date. Any portion of the Performance Award that could have
been earned in accordance with the provisions of this Section 2 (as set forth in
the table below) that does not become an Earned RSU shall be immediately
forfeited. All Earned RSUs which vest in accordance with this Section 2 or in
accordance with Section 3 shall be settled by delivery of a share of Stock with
respect to each Earned RSU within thirty (30) days after the applicable Vesting
Date (or such other date as is described in Section 3).



--------------------------------------------------------------------------------

The performance component (or “earn-out”) of this grant of Restricted Stock
Units shall be subject to achievement of the following performance goal(s):

[                             ]

The level of performance against such goal(s) shall govern the number of
Restricted Stock Units that become Earned RSUs based on the schedule in the
table below. Linear interpolation shall be applied to determine payments in the
event of performance falling between the levels stated in the table below.

 

% of Goal Achievement    Number of Restricted Stock
Units becoming Earned RSUs  

>50% (threshold)

     [     ] 

100% (target)

     [     ] 

150% (maximum)

     [     ] 

Attainment of less than 50% of the goal(s) will result in no Restricted Stock
Units becoming Earned RSUs unless otherwise determined by the Compensation
Committee.

3. Termination of Performance Award.

The Performance Award is subject to termination as follows:

(a) Termination of Employment For Cause. Upon the Grantee’s termination of
employment with the Company and its Subsidiaries for Cause prior to a Vesting
Date, the unvested portion of the Grantee’s Performance Award shall be forfeited
as of the date of such termination of employment.

(b) Termination of Employment On Account of Death or Permanent Disability. Upon
termination of the Grantee’s employment on account of death or due to his
Disability following [Month xx, 20xx], all Earned RSUs shall immediately vest.
If such termination occurs prior to [Month xx, 20xx] then (1) the Performance
Award shall remain outstanding and the number of Earned RSUs shall be determined
in accordance with Section 2 and (2) a portion of the resulting number of Earned
RSUs will vest upon such determination equal to the portion of the period
commencing on the Date of Grant and ending on [Month xx, 20xx] which has elapsed
as of the date of termination of the Grantee’s employment (and the remainder of
the Performance Award will be forfeited).

(c) Termination of Employment by the Company without Cause. If the Grantee’s
employment is terminated by the Company without Cause following [Month xx,
20xx], all Earned RSUs shall immediately vest. If such termination occurs prior
to [Month xx, 20xx] then (1) the Performance Award shall remain outstanding and
the number of Earned RSUs shall be determined in accordance with Section 2 and
(2) a portion of the resulting number of Earned RSUs will vest upon such
determination equal to the portion of the period commencing on the Date of Grant
and ending on [Month xx, 20xx] which has elapsed as of the date of termination
of the Grantee’s employment (and the remainder of the Performance Award will be
forfeited).

 

2



--------------------------------------------------------------------------------

(d) Termination of Employment by the Grantee. If the Grantee terminates
employment with the Company and its Subsidiaries prior to a Vesting Date for any
reason, the unvested portion of the Grantee’s Performance Award shall be
forfeited as of the date of such termination of employment.

4. No Shareholder Rights Prior to Vesting.

The Grantee shall have no rights of a shareholder (including the right to
distributions or dividends) with respect to the Company’s stock issuable
hereunder until such stock is issued pursuant to the terms of this Award
Certificate.

5. Dividend Treatment.

Upon the Company’s payment of a cash dividend or stock dividend in respect of
the Company’s stock and prior to vesting of this Performance Award, the Grantee
shall be credited with a number of additional Restricted Stock Units (or Earned
RSUs, as the case may be) in respect of Restricted Stock Units (or Earned RSUs,
as the case may be) outstanding on the record date for such dividend, with such
number of additional Restricted Stock Units (or Earned RSUs, as the case may be)
to equal the aggregate dividend payable with respect to the shares subject to
the Restricted Stock Units (or Earned RSUs, as the case may be) with respect to
which the dividend is paid, divided by the volume weighted average trading price
of the Stock for the ten (10) trading days immediately preceding the dividend
record date, rounded down to the nearest whole share. Such additional Restricted
Stock Units (or Earned RSUs, as the case may be) shall be eligible to vest on
the same schedule and subject to the same conditions as the original Restricted
Stock Units (or Earned RSUs, as the case may be) grant to which the additional
Restricted Stock Units (or Earned RSUs, as the case may be) are attributable.
Notwithstanding the foregoing, additional Restricted Stock Units credited
pursuant to the operation of this Section 5 may be settled in cash or Stock, as
determined by the Committee.

6. Performance Award Subject to Plan.

The Performance Award is subject to the provisions of the Plan, which are hereby
incorporated by reference. In the event of any conflict between this Award
Certificate and the Plan, the Plan shall control. In the event of any ambiguity
in this Award Certificate, any term which is not defined in this Award
Certificate, or any matters as to which this Award Certificate is silent, the
Plan shall govern.

7. No Rights to Continuation of Employment.

Nothing in the Plan or this Award Certificate shall confer upon the Grantee any
right to continue in the employ of the Company or any Subsidiary thereof or
shall interfere with or restrict the right of the Company to terminate the
Grantee’s employment at any time for any reason.

 

3



--------------------------------------------------------------------------------

8. Tax Withholding.

The Company shall be entitled to require a cash payment by or on behalf of the
Grantee (and/or to deduct from the number of shares of Stock otherwise
deliverable hereunder a number of shares of Stock with a Fair Market Value equal
to) any sums required by federal, state or local tax law to be withheld or to
satisfy any applicable payroll deductions with respect to the vesting the
Performance Award.

9. Section 409A Compliance.

It is the intention of the Company and the Grantee that all payments, benefits
and entitlements received by the Grantee under this Award Certificate be
provided in a manner that does not impose any additional taxes, interest or
penalties on the Grantee with respect to such payments, benefits and
entitlements under Section 409A of the Code, and its implementing regulations
(“Section 409A”), and the provisions of this Award Certificate shall be
construed and administered in accordance with such intent. Each of the Company
and the Grantee has used, and will continue to use, their best reasonable
efforts to avoid the imposition of such additional taxes, interest or penalties,
and the Company and the Grantee agree to work together in good faith to amend
this Award Certificate, and to structure any payment, benefit or other
entitlement received by the Grantee hereunder, in a manner that avoids
imposition of such additional taxes, interest or penalties while preserving the
affected payment, benefit or entitlement to the maximum extent practicable and
maintaining the basic financial provisions of this Award Certificate without
violating any applicable requirement of Section 409A.

10. Governing Law.

This Award Certificate shall be governed by, interpreted under, and construed
and enforced in accordance with the internal laws, and not the laws pertaining
to conflicts or choice of laws, of the State of Delaware applicable to
agreements made and to be performed wholly within the State of Delaware.

11. Binding on Successors.

The terms of this Award Certificate shall be binding upon the Grantee and upon
the Grantee’s heirs, executors, administrators, personal representatives,
transferees, assignees and successors in interest, and upon the Company and its
successors and assignees, subject to the terms of the Plan.

12. Transferability.

The Performance Award is not transferable except (i) as designated by the
Grantee by will or by the laws of descent and distribution or (ii) as otherwise
expressly permitted by the Committee. If any rights exercisable by the Grantee
or benefits deliverable to the Grantee under this Award Certificate have not
been exercised or delivered, at the time of the Grantee’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in accordance with the provisions of
the Plan.

 

4



--------------------------------------------------------------------------------

13. Entire Agreement.

This Award Certificate and the Plan contain the entire agreement and
understanding among the parties as to the subject matter hereof.

14. Headings.

Headings are used solely for the convenience of the parties and shall not be
deemed to be a limitation upon or descriptive of the contents of any such
Section.

15. Notices.

All notices and other communications under this Award Certificate shall be in
writing and shall be given by hand delivery to the other party or confirmed fax
or overnight courier, or by postage paid first class mail, addressed as follows:

If to the Grantee:

The address of his principal residence as it appears in the Company’s records,
with a copy to him at his office in Houston, Texas.

If to the Company:

Diamond Offshore Drilling, Inc.

15415 Katy Freeway, Suite 100

Houston, Texas 77094-1800

Attention: Corporate Secretary

Facsimile: (281) 647-2223

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 15. Notice and communications shall be
effective when actually received by the addressee, if given by hand delivery,
when deposited with a courier service, if given by overnight courier, or two
(2) business days following mailing, if delivered by first class mail.

16. Amendment.

This Award Certificate may not be modified, amended or waived except by an
instrument in writing signed by the Company. The waiver by either party of
compliance with any provision of this Award Certificate shall not operate or be
construed as a waiver of any other provision of this Award Certificate, or of
any subsequent breach by such party of a provision of this Award Certificate.

 

5



--------------------------------------------------------------------------------

17. Acceptance.

Acceptance of this Award Certificate by the Grantee acknowledges receipt of a
copy of the Plan and this Award Certificate, and acknowledges that the Grantee
has read and understands the terms and provisions hereof and accepts the
Performance Award subject to all the terms and conditions of the Plan and this
Award Certificate.

IN WITNESS WHEREOF, as of the [xx]th day of [Month 20xx], the Company has caused
the Award Certificate to be executed on its behalf by a duly authorized officer.

 

DIAMOND OFFSHORE DRILLING, INC. By:  

 

  [Name]   [Title]

 

6